Exhibit 99.2 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION The pro forma information, while helpful in illustrating the financial characteristics of the combined company under one set of assumptions, does not reflect the impact of possible revenue enhancements or expense efficiencies, among other factors, that could result as a consequence of the merger, and accordingly, does not attempt to predict or suggest future results. It also does not necessarily reflect what the historical results of the combined company would have been had the companies been combined during these periods. The accompanying unaudited pro forma condensed combined financial statements present financial information from the National and Gilman unaudited pro forma condensed combined statements of operations for the years ended September 30, 2012 for National and June 30, 2012 for Gilman and for the nine months ended June 30, 2013 for National and Gilman, respectively.For National, the nine months data was derived from financial reports included in National’s 10-Q filing. For Gilman the nine months data was derived from published audited financial statements included in Gilman’s 10-K filing and subtracting the three months ended September 30, 2012 from the twelve months ended June 30, 2013 to arrive at the nine monthsended June 30, 2013.The unaudited pro forma condensed combined balance sheets as of June 30, 2013, are based on the historical balance sheets of National and Gilman respectively as of that date. The unaudited pro forma condensed combined statements of operations are presented as if the merger had occurred on October 1, 2012. The unaudited pro forma condensed combined balance sheets give effect to the transaction as if it occurred on October 1, 2012. The unaudited pro forma condensed combined financial information is based on estimates and assumptions, which are preliminary and subject to change, as set forth in the notes to such statements and which are provided for informational purposes only. The unaudited pro forma condensed combined financial information is not necessarily indicative of the financial position or operating results that would have been achieved had the merger been consummated as of the dates indicated, nor is it necessarily indicative of future financial position or operating results. This information should be read in conjunction with the historical financial statements and related notes of National and Gilman included in this proxy statement/prospectus. We anticipate that the merger will provide the combined company with financial benefits that may include increased revenues due to departmental synergies, cost savings on business expenses including but not limited to product marketing, insurance expenses, salaries, benefits, professional fees as well as other general and administrative costs. The pro forma information, while helpful in illustrating the financial characteristics of the combined company under one set of assumptions, does not reflect the benefits of increased revenues due to departmental synergies, cost savings on business expenses including but not limited to product marketing, insurance expenses, salaries, benefits, professional fees as well as other general and administrative costs and, accordingly, does not attempt to predict or suggest future results. It also does not necessarily reflect what the historical results of the combined company would have been had the companies been combined during these periods. The actual amounts recorded as of the completion of the merger may differ materially from the information presented in these unaudited pro forma condensed consolidated financial statements as a result of: ● changes in the trading price for National common stock; ● net cash used or generated in Gilman’s operations between the signing of the merger agreement and completion of the merger; ● other changes in Gilman’s net assets that occur prior to the completion of the merger, which could cause material changes in the information presented below; and ● changes in the financial results of the combined company. The unaudited pro forma combined condensed consolidated financial statements are provided for informational purposes only. The unaudited pro forma combined condensed consolidated financial statements are not necessarily, and should not be assumed to be, an indication of the results that would have been achieved had the merger been completed as of the dates indicated or that may be achieved in the future. The preparation of the unaudited pro forma combined condensed consolidated financial statements and related adjustments required management to make certain assumptions and estimates. The unaudited pro forma combined condensed consolidated financial statements should be read together with: ● the accompanying notes to unaudited pro forma consolidated financial information; ● the audited consolidated financial statements of National for the year ended September 30, 2012 and the notes relating thereto; ● the unaudited consolidated financial statements of National as of and for the nine months ended June 30, 2013 and the notes relating thereto; ● the audited consolidated financial statements of Gilman for the year ended June 30, 2013 and the notes relating thereto; Unaudited ProForma Condensed Combined Statements of Financial Condition at June 30, 2013 National HoldingsCorporation and Gilman & Ciocia Historical Pro Forma NHLD GTAX Combined Financing Pro-Forma Adjustments Business Combination Pro-Forma Adjustments Pro-Forma Combined Current Assets Cash and cash equivalents $ 14,696,000 $ 1,409,000 $ 16,105,000 $ 3,016,000 a $ ) b $ 13,721,000 Restricted Cash - 190,000 190,000 190,000 Deposit with clearing organizations 1,107,000 - 1,107,000 1,107,000 Receivables from broker-dealers and clearing organizations 3,617,000 3,617,000 3,617,000 Trade Accounts Receivable, Net - 2,381,000 2,381,000 2,381,000 Receivables From Employees, Net - 833,000 833,000 833,000 Other receivables, net of allowance for uncollectible accounts 842,000 - 842,000 842,000 Advances to registered representatives - Current portion 490,000 - 490,000 490,000 Securities owned: marketable at market value 618,000 13,000 631,000 631,000 Securities owned: non-marketable at fair value 297,000 - 297,000 297,000 Prepaid Expenses - 282,000 282,000 282,000 Other assets 787,000 787,000 787,000 Other Current Assets - 154,000 154,000 154,000 Total Current Assets 22,454,000 5,262,000 27,716,000 3,016,000 ) 25,332,000 Non-Current Assets Advances to registered representatives - Long term portion 366,000 - 366,000 366,000 Fixed assets, net 431,000 523,000 954,000 954,000 Intangible assets, net - 3,641,000 3,641,000 6,146,000 c 9,787,000 Goodwill - 4,016,000 4,016,000 178,000 c 4,194,000 Other assets 180,000 262,000 442,000 442,000 Total Assets $ 23,431,000 $ 13,704,000 $ 37,135,000 $ 3,016,000 $ 924,000 $ 41,075,000 Current Liabilities Accounts payable, accrued expenses and other liabilities $ 11,483,000 $ 925,000 $ 12,408,000 $ ) b $ 12,360,000 Accrued Expenses - 1,507,000 1,507,000 1,507,000 Commissions Payable - 2,339,000 2,339,000 2,339,000 Deferred Income - 107,000 107,000 107,000 Payable to broker-dealers and clearing organizations 13,000 - 13,000 13,000 Securities sold, but not yet purchased, at market 11,000 - 11,000 11,000 Current Portion of Notes Payable and Capital leases - 3,771,000 3,771,000 ) b - Due to Related Parties - 192,000 192,000 ) b 43,000 Total Current Liabilities 11,507,000 8,841,000 20,348,000 - ) 16,380,000 Non-Current Liabilities Accrued expenses and other liabilities - Long term portion 179,000 - 179,000 179,000 Long Term Portion of Notes Payable and Capital Leases - 1,173,000 1,173,000 ) b 589,000 Long Term portion of related party notes 848,000 848,000 ) b - Other Long Term Liabilities - 326,000 326,000 326,000 Total Liabilities 11,686,000 11,188,000 22,874,000 - ) 17,474,000 Stockholders' Equity Common stock 1,780,000 964,000 2,744,000 212,000 a ) c 2,445,000 Additional paid-in capital 64,466,000 36,599,000 101,065,000 2,804,000 a ) c 75,657,000 Accumulated deficit ) ) ) 35,047,000 c ) Total Stockholders' Equity Before Non-controlling Interest 11,724,000 2,516,000 14,240,000 3,016,000 6,324,000 23,580,000 Non Controlling Interest 21,000 - 21,000 21,000 Total Stockholders' Equity 11,745,000 2,516,000 14,261,000 3,016,000 6,324,000 23,601,000 Total Liabilities and Stockholders' Equity $ 23,431,000 $ 13,704,000 $ 37,135,000 $ 3,016,000 $ 924,000 $ 41,075,000 Notes a. Issuance of 10,583,350 shares of common stock of NHLD pursuant to a private placement which generated proceeds of $3,016,000 on August 29, 2013 b. Satisfaction of accounts payable, notes payable and related party notes aggregating $5,400,000 at date of closing on October 15, 2013 c. Issuance of 22,666,667 shares with a fair value of $8,840,000 pursuant to the acquisition of GTAX and elimnation of GTAX common stock and additional paid-in capital and recognition of incremental intangible assets and goodwill Pro Forma CondensedConsolidated Statements of Operations (Unaudited) National Holdings Corporationand Gilman & Ciocia NHLD GTAX Less GTAX GTAX 9 Months Ended 12 Months Ended 3 Months Ended 9 Months Ended Business Combination June 30, 2013 June 30, 2013 September 30, 2012 June 30, 2013 Combined Pro-Forma Adjustments Pro-Forma Combined Revenues Commissions $ 56,608,000 $ - $ - $ - $ 56,608,000 $ 56,608,000 Net dealer inventory gains 10,561,000 - - - 10,561,000 10,561,000 Investment banking 8,494,000 - - - 8,494,000 8,494,000 Interest and dividends 2,930,000 - - - 2,930,000 2,930,000 Transfer fees and clearing services 5,850,000 - - - 5,850,000 5,850,000 Investment advisory fees and other income 7,614,000 - - - 7,614,000 7,614,000 Financial Planning Services - 29,533,000 7,336,000 22,197,000 22,197,000 22,197,000 Tax Preparation and Accounting Fees - 7,769,000 891,000 6,878,000 6,878,000 6,878,000 Total Revenues 92,057,000 37,302,000 8,227,000 29,075,000 121,132,000 121,132,000 Operating Expenses Commissions, compensation and fees 79,407,000 18,011,000 4,406,000 13,605,000 93,012,000 39,375 a 93,051,375 Salaries and Benefits - 9,440,000 2,165,000 7,275,000 7,275,000 16,875 a 7,291,875 Clearing fees 1,549,000 - - - 1,549,000 1,549,000 Brokerage Fees & Licenses - 1,079,000 271,000 808,000 808,000 808,000 Advertising - 847,000 159,000 688,000 688,000 688,000 Communications 3,437,000 - - - 3,437,000 3,437,000 Occupancy, equipment and other administrative costs 2,417,000 - - - 2,417,000 2,417,000 Rent - 2,362,000 590,000 1,772,000 1,772,000 1,772,000 Depreciation and Amortization - 1,093,000 277,000 816,000 816,000 1,468,000 b 2,284,000 General & Administrative - 4,333,000 1,070,000 3,263,000 3,263,000 ) d 3,174,000 Professional fees 2,316,000 - - - 2,316,000 ) d 2,196,000 Interest expense 240,000 - - - 240,000 240,000 Taxes, licenses, registration 1,214,000 - - - 1,214,000 1,214,000 Total Operating Expenses 90,580,000 37,165,000 8,938,000 28,227,000 118,807,000 120,122,250 Net Income (Loss) from Operations 1,477,000 137,000 ) 848,000 2,325,000 1,009,750 Other Expenses Loss on investment in unaffiliated entity ) - - - ) ) Interest and Investment Income - 30,000 7,000 23,000 23,000 23,000 Interest expense - ) 401,000 c ) Other income, net 1,075,000 805,000 270,000 270,000 270,000 Income tax expense - Current ) - - - ) ) Total Other Expenses ) 513,000 678,000 ) ) 14,000 Net income (loss) before non-controlling interest 1,255,000 650,000 ) 683,000 1,938,000 1,023,750 Non-controlling interest 3,000 - - - 3,000 3,000 Net income (loss) attributable to common stockholders $ 1,258,000 $ 650,000 $ ) $ 683,000 $ 1,941,000 $ 1,026,750 Earnings per share-basic $ 0.02 $ 0.01 Earnings per share-diluted $ 0.02 $ 0.01 Weighted average shares outstanding- basic 62,580,749 33,251,030 e 95,831,779 Weighted average shares outstanding- diluted 66,596,691 33,251,030 e 99,847,721 Pro Forma Adjustments a. Amortization of non cash compensation due to the issuance of 1,750,000 options with a 4 year vesting and $0.50 exercise price with an aggregate fair value of $300,000. b. Amortization of intangibles is subject to change pending valuation of intangbles c. Interest expense adjustment of $401,000 for interest-bearing debt paid at date of merger d. Expenses associated with the merger e. Consists of shares issued pursuant to private placement of Auggust 2013 and merger ProForma Condensed Consolidated Statements of Operations NationalHoldings Corporation and Gilman & Ciocia NHLD GTAX Fiscal Year End Fiscal Year End September 30, 2012 Audited June 30, 2012 Audited Combined Pro-Forma Adjustments Pro-Forma Combined Revenues Commissions $ 70,301,000 $ - $ 70,301,000 $ 70,301,000 Net dealer inventory gains 14,427,000 - 14,427,000 14,427,000 Investment banking 15,390,000 - 15,390,000 15,390,000 Interest and dividends 2,996,000 - 2,996,000 2,996,000 Transfer fees and clearing services 7,196,000 - 7,196,000 7,196,000 Investment advisory fees and other income 8,338,000 - 8,338,000 8,338,000 Financial Planning Services - 32,419,000 32,419,000 32,419,000 Tax Preparation and Accounting Fees - 7,953,000 7,953,000 7,953,000 Total Revenues 118,648,000 40,372,000 159,020,000 159,020,000 Operating Expenses Commissions, compensation and fees 103,800,000 20,685,000 124,485,000 52,500 a 124,537,500 Salaries and Benefits - 9,283,000 9,283,000 22,500 a 9,305,500 Clearing fees 1,662,000 - 1,662,000 1,662,000 Brokerage Fees & Licenses - 1,209,000 1,209,000 1,209,000 Advertising - 881,000 881,000 881,000 Communications 4,731,000 - 4,731,000 4,731,000 Occupancy, equipment and other administrative costs 4,189,000 - 4,189,000 4,189,000 Rent - 2,533,000 2,533,000 2,533,000 Depreciation and Amortization - 1,094,000 1,094,000 1,957,000 b 3,051,000 General & Administrative - 4,938,000 4,938,000 ) d 4,849,000 Professional fees 2,714,000 - 2,714,000 ) d 2,594,000 Interest Expense 916,000 - 916,000 916,000 Taxes, licenses, registration 1,536,000 - 1,536,000 1,536,000 Total Operating Expenses 119,548,000 40,623,000 160,171,000 161,994,000 Net Income (Loss) from Operations ) Other Expenses Interest and Investment Income - 8,000 8,000 8,000 Interest Expense - ) ) 535,000 c ) Other Income, Net - 118,000 118,000 118,000 Loss on investment in unaffiliated entity ) - ) ) Total Other Expenses ) Net income (loss) before non-controlling interest ) Non-controlling interest ) - ) ) Preferred stock dividends ) - ) ) Net income (loss) attributable to common stockholders $ ) $ ) $ ) $ ) Earnings per share-basic and diluted $ ) $ ) Weighted average shares outstanding- basic and diluted 25,014,166 33,251,030 e 58,265,196 Pro Forma Adjustments a. Amortization of non cash compensation due to the issuance of 1,750,000 options with a 4 year vesting and $0.50 exercise price with an aggregate fair value of $300,000. b. Amortization of intangibles is subject to change pending valuation of intangbles c. Interest expense adjustment of $535,000 for interest-bearing debt paid at date of merger d. Expenses associated with the merger e. Consists of shares issued pursuant to private placement of Auggust 2013 and merger ManagementsPresentation of EBITDA, as Adjusted by Managements Cost Cutting Projections of the Combination of National HoldingsCorporation and Gilman & Ciocia NHLD GTAX Fiscal Year End Fiscal Year End September 30, 2012 Audited June 30, 2012 Audited Combined Management's Savings Estimates Adjusted Combined Net loss as reported $ ) $ ) $ ) $ ) Managements estimated cost savings: Compensation - - - 1,100,000 1 1,100,000 Clearing fees - - - 150,000 2 150,000 Occupancy and administrative costs - - - 400,000 3 400,000 Professional fees - - - 629,000 4 629,000 General and administive costs - - - 680,000 5 680,000 Total Managements estimated cost savings - - - 2,959,000 $ 2,959,000 Net income (loss) adjusted for Managements projected cost savings $ ) $ ) $ ) $ 2,959,000 $ 335,000 Net income (loss) reconciled to EBITDA as adjusted: Interest expense 916,000 562,000 1,478,000 - 1,478,000 Taxes 153,000 - 153,000 - 153,000 Depreciation 533,000 270,000 803,000 - 803,000 Amortization 538,000 824,000 1,362,000 - 1,362,000 Non-cash compensation 10,000 30,000 40,000 - 40,000 Forgivable loanamortization 265,000 25,000 290,000 - 290,000 Loss on investment in unaffiliated entity 1,051,000 - 1,051,000 - 1,051,000 Interest income - ) ) - ) Other income - ) ) - ) Legal fees and settlement costs for OFRAdministrative Proceeding - 375,000 375,000 - 375,000 EBITDA, as Adjusted to include managements projected cost savings and pro forma adjustments $ 1,529,000 $ 1,273,000 $ 2,802,000 $ 2,959,000 $ 5,761,000 ** non cash compensation and forgivable loan amortization added to Gilman EBITDA calculation to conform to National presentation Managements Savings Estimates 1. Assumes a savings in overall compensation, related taxes and benefits 2. Reduction of clearing costs based on volume discounts and renegotiated pricing 3. Consolidation of certain corporate locations 4. Elimination of Audit, Legal, Board of Director, IT Consulting and Transfer Agent fees 5. Cost savings related to shared IT services, Professional Development, reduced Travel and Entertainment Managements Presentation of EBITDA, as Adjusted by Managements Savings Estimates of the Combination of National HoldingsCorporation and Gilman & Ciocia NHLD GTAX 6 Months Ended 6 Months Ended * Mar. 31, 2013 Mar. 31, 2013 Combined Management's Savings Estimates Adjusted Combined Net income as reported $ 454,000 $ 369,000 $ 823,000 $ 823,000 Managements estimated cost savings: Compensation - - - 550,000 1 550,000 Clearing fees - - - 75,000 2 75,000 Occupancy and administrative costs - - - 200,000 3 200,000 Professional fees - - - 314,500 4 314,500 General and administive costs - - - 340,000 5 340,000 Total Managements estimated cost savings - - - 1,479,500 1,479,500 Net income adjusted for Managements projected cost savings $ 454,000 $ 369,000 $ 823,000 $ 1,479,500 $ 2,302,500 Net income reconciled to EBITDA as adjusted: Interest expense 230,000 313,000 543,000 - 543,000 Taxes 108,000 - 108,000 - 108,000 Depreciation 227,000 130,000 357,000 - 357,000 Amortization 311,000 416,000 727,000 - 727,000 Non-cash compensation - 12,500 12,500 - 12,500 Forgivable loan amortization 135,000 21,000 156,000 - 156,000 Loss on investment in unaffiliated entity 162,000 - 162,000 - 162,000 Interest income - ) ) - ) Other income - 9,000 9,000 - 9,000 Legal fees and settlement costs for OFR Administrative Proceeding - ) ) - ) EBITDA, as Adjusted to include managements projected cost savings and pro forma adjustments $ 1,627,000 $ 1,155,500 $ 2,782,500 $ 1,479,500 $ 4,262,000 * As derived from the 9 months ended March 31, 2013 less the three months ended September 30, 2012 ** non cash compensation and forgivable loan writedown added to Gilman EBITDA calculation to conform to National presentation Managements Savings Estimates 1. Assumes a savings in overall compensation, related taxes and benefits 2. Reduction of clearing costs based on volume discounts and renegotiated pricing 3. Consolidation of certain corporate locations 4. Elimination of Audit, Legal, Board of Director, IT Consulting and Transfer Agent fees 5. Cost savings related to shared IT services, Professional Development, reduced Travel and Entertainment Notes to Unaudited Pro Forma Condensed Combined Financial Statements Note 1. Purchase Accounting Estimates The purchase price allocation is preliminary and is based upon a preliminary estimated valuation of tangible and intangible assets acquired and liabilities assumed. The purchase price allocation included within these unaudited pro forma condensed combined financial statements is based upon the following purchase price: Issuance of shares of common stock to Gilman Stockholders 22,667,667 shares) $ 8,840,000 Cash to satisfy certain liabilities of Gilman 5,400,000 $ 14,240,000 In order to satisfy certain liabilities of Gilma aggregating $5.4 million, National generated proceeds of $ from the issuance of 10,583,330 shares of its common stock pursuant to a private placement on August 29, 2013. The price per share of common stock of National for purposes of determining the purchase price was based on the closing price, as quoted, on the transaction closing date, which was October 15, 2013. The purchase price will be allocated to tangible and intangible assets and liabilities based on an estimate of the fair value of assets acquired and liabilities assumed as of October 15, 2013. For purposes of these proforma financial statements, the purchase price was allocated to the assets and liabilities as if the transaction occurred on June 30, 2013. The difference between the purchase price, as determined as of October 15, 2013, and the identifiable assets and liabilities assumed was allocated to goodwill. The significant intangible assets likely to be recognized in the valuation are customer relationships, broker relationship and trade names. The estimated useful lives that these assets, once determined, will be amortized utilizing the straight line method over their estimated economic life. If it were to be determined that the entire $12,200,000 are definite lived intangible assets with a 5 year economic life, the amortization of those intangible assets would be $2,440,000 per year. For the purposes of these pro forma financial statements, we are estimating that the fair value of the intangible assets and goodwill acquired is approximately $9,787,000 and $4,194,000, respectively. For purposes of these proforma financial statements, the estimated useful lives of the intangible assets is 5 years.The following allocation of the aggregate fair value is preliminary, assumes that the transaction occurred as of June 30, 2013, and subject to adjustment based on the final determination of the total purchase price and the fair value of the assets acquired and liabilities assumed. June 30, Current assets $ 5,262,000 Fixed assets 523,000 Other assets 262,000 Current liabilities ) Long-term liabilities ) Net tangible liabilities assumed ) Liabilities satisfied at closing 5,400,000 Intangible assets 9,786,000 Goodwill 4,195,000 Total consideration $ 14,240,000 The final purchase price and purchase price allocation could change significantly upon the completion of a detailed fair value study at the closing date of the merger transaction. Note 2. Summary of Adjustments Adjustments included in the unaudited pro forma condensed combined balance sheets and unaudited pro forma condensed combined statements of operations are summarized as follows: a. Issuance of 10,583,350 shares of common stock of National pursuant to a private placement which generated net proceeds of $3,016,000. Such proceeds were used to satisfy certain obligations of Gilman aggregating $5,400,000 at the date of closing, October 15, 2013. * The estimated costs of the merger transaction have been reflected in the pro forma Accumulated Deficit and Additional Paid in Capital in the pro forma condensed combined balance sheet at September 30, 2012, but not reflected in the pro forma statements of operations as the amounts are nonrecurring and will be included in operations with 12 months following the closing of the merger transaction. Total estimated costs includes $620,000 paid by Gilman prior to June 30, 2013 and $620,000 to be paid in cash by National which amount includes $350,000 in closing costs associated with the $5,000,000 private placement. b. Payoff of $5,400,000 of Gilman debt on closing and adjustment for excess debt on October 15, 2013; c. Issuance of 22,667,667 shares of common stock of National stock in exchange for Gilman shares,allocation of excess of purchase price over liabilities assumed as intangible assets and goodwill as if the transaction had occurred on June 30, 2013, and elimination of Gilman stockholders’ equity balance; d. Amortization of non cash compensation due to the issuance of up to1,750,000 options with a 4 year vesting and $0.50 exercise price following the closing date; e. Amortization of intangibles is subject to change pending valuation of intangibles, amortized using an estimated useful life of 5 years; f. Interest expense adjustment assuming that Gilman debt had been repaid at the time of the merger ; g. Reflect estimated costs of the merger transaction incurred by National and Gilman. h. Consists of 10,583,330 shares of common stock of National issued pursuant to a private placement which proceeds were used to satisfy liabilities of Gilman at the closing date aggregating $5.4 million and 22,667,700 shares of common stock of National issued to Gilman stockholders pursuant to the merger, as if the shares were issued and outstanding for the nine-month period ended June 30, 2013 and the year ended September 30, 2012, respectively. The pro forma adjustments do not include any related income tax effects as Nationalprovided a full valuation allowance on its deferred tax assets. In addition, as Gilman is tendering all of its common stock, the use of Gilman net operating loss carryforwards are not expected to be limited under Section 382 of the Internal Revenue Code. Additionally, the pro forma adjustments do not include fair value adjustments related to the net tangible assets acquired as Gilman net assets approximate fair value. The pro forma adjustments do not include any deferred tax liabilities due to the step-up of the intangibles to fair value from Gilman since Gilman has sufficient deferred tax assets to offset against such liabilities. If, as a result of this transaction, it is determined that National underwent an ownership change as defined in Section382 of the Internal Revenue Code, the use of its net operating loss and credit carryforwards may be further limited. Certain National Non-GAAP Financial Presentations National and Gilman management considers earnings before interest, taxes, depreciation and amortization, or EBITDA, as adjusted, an important indicator in evaluating our business on a consistent basis across various periods. In an effort to demonstrate what the EBITDA, as adjusted, performance of National would have been if the companies were consolidated for the nine months ended June 30, 2013 and the fiscal year end September 30, 2012 (and June 30, 2012 for Gilman), the tables which follow are being provided. National management estimates that through cost reductions and elimination of certain duplicative cost, they might acheive a reduction of operating costs of approximately $2.25 million on an annualized basis for fiscal 2014, with additional cost savings of $200,000 to $500,000 to be achieved in 2015 and thereafter. Due to the significance of non-recurring items, EBITDA, as adjusted, enables the National board of directors and management to monitor and evaluate our business on a consistent basis. We use EBITDA, as adjusted, as a primary measure, among others, to analyze and evaluate financial and strategic planning decisions regarding future operating investments and potential acquisitions. We believe that EBITDA, as adjusted, eliminates items that are not part of our core operations, such as interest expense and amortization expense associated with intangible assets, or items that do not involve a cash outlay, such as stock-related compensation. EBITDA, as adjusted should be considered in addition to, rather than as a substitute for, pre-tax income, net income and cash flows from operating activities. Accordingly, there can be no assurance that actual performance consistent with this presentation will be realized, and actual results may vary materially from those shown. The inclusion of this presentation within this proxy statement/prospectus should not be regarded as an indication that National, Gilman or any of their respective affiliates, advisors, officers, directors or representatives considered or consider this presentation to be predictive of actual future events, and this presentation should not be relied upon as such. None of National, Gilman and any of their respective affiliates, advisors, officers, directors or representatives can give any assurance that actual results will not differ from this presentation, and none of them undertakes any obligation to update or otherwise revise or reconcile this presentation to reflect circumstances existing after the date this presentation was generated or to reflect the occurrence of future events even in the event that any or all of the assumptions underlying this presentation is shown to be in error. Neither National nor Gilman intends to make publicly available any update or other revision to this presentation, except as otherwise required by law. None of National, Gilman nor any of their respective affiliates, advisors, officers, directors or representatives has made or makes any representation to any stockholder of Gilman or other person regarding the ultimate performance of National and Gilman compared to the information contained in this presentation or that this presentation will be achieved. National and Gilman have made no representation to each other or to each other’s affiliates, in the merger agreement or otherwise, concerning this presentation. In light of the foregoing factors and the uncertainties inherent in the projections, stockholders are cautioned not to place undue, if any, reliance on these presentations. Managements Presentation of EBITDA, as Adjusted For National and Gilman National Gilman Nine-month Nine-month period ended period ended June 30, 2013 June 30, 2013 Combined Net income, as reported $ 1,258,000 683,000 $ 1,941,000 Net income reconciled to EBITDA as adjusted Interest expense 240,000 458,000 698,000 Taxes 128,000 - 128,000 Depreciation and amortization 816,000 1,612,000 Non-cash administrative expense 125,000 - 125,000 Forgivable loan amortization 212,000 212,000 loss on investment in unaffiliated entity $ 162,000 162,000 Interest income ) ) Other income ) ) EBITDA, as adjusted $ 2,921,000 1,923,000 $ 4,844,000 * As derived from the 9 months ended June 30, 2013 less the three months ended September 30, 2012 ** non cash compensation and forgivable loan amortization added to Gilman EBITDA calculation to conform to National presentation Managements Presentation of EBITDA, as Adjusted For National and Gilman National Fiscal Year End Gilman Fiscal Year End September 30, 2012 Audited June 30, 2012 Audited Combined Net loss as reported $ ) $ ) $ ) Net loss reconciled to EBITDA as adjusted: Interest expense 916,000 562,000 1,478,000 Taxes 153,000 - 153,000 Depreciation Non-cash compensation 10,000 30,000 40,000 Forgivable loan amortization 265,000 25,000 290,000 Loss on investment in unaffiliated entity 1,051,000 - 1,051,000 Interest income - ) ) Other income - ) ) Legal fees and settlement costs for OFR Administrative Proceeding - 375,000 375,000 EBITDA, as Adjusted $ 1,529,000 $ 1,273,000 $ 2,802,000 ** non cash compensation and forgivable loan amortization added to Gilman EBITDA calculation to conform to National presentation
